             Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
WILLIS TOWERS WATSON PUBLIC         :
LIMITED COMPANY AND WILLIS RE :
INC.,                                :                        Case No. 21-cv-00487 (JMF)
                  Plaintiffs,        :
                                     :
      v.                             :
                                     :                        JOINT CONFIDENTIALITY
PAUL HERRIOTT,                       :                        AGREEMENT AND ORDER
                                     :
                  Defendant.         :
____________________________________:


           IT IS HEREBY STIPULATED AND AGREED, by and between the parties and any other

persons or entities who become bound by this Order by signifying their assent through execution

of Exhibit A hereto, including specifically non-party TigerRisk Partners LLC (“TigerRisk”),1 that

the following Joint Confidentiality Agreement and Order (the “Order”) shall govern the handling

of confidential and proprietary information produced by any party or by TigerRisk (the “Producing

Party”) during this litigation, any related proceedings and/or appeals therefrom, if any (“the

litigation”).

           1.       This Order applies to all information, documents, and things exchanged in or

subject to discovery that are produced or otherwise provided in the litigation, either by a party or

a non-party, to any other party or non-party, in response to or in connection with any discovery

requests or subpoenas.

           2.       This Order applies to all non-parties producing documents or being deposed in

connection with the litigation, and all such non-parties are entitled to the protections afforded

hereby and subject to the obligations contained herein upon execution of Exhibit A hereto.



1
    TigerRisk has already accepted service of subpoenas for documents and depositions from Plaintiffs.


26729785v.1
           Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 2 of 10




          3.   In responding to a request for discovery or a subpoena, or offering a witness for

deposition, the Producing Party may designate as “Confidential” any documents, information, or

deposition testimony that it believes in good faith contain (i) non-public business information,

including but not limited to financial information, personnel information, client information, or

other proprietary business information or trade secrets, (ii) non-public personal information, or

(iii) information implicating a legitimate expectation of privacy concerning social security

numbers, sensitive financial information, or other proprietary information. All of the foregoing

categories of information are collectively referred to as “Confidential Material.” A Producing

Party that designates material as “Confidential” is referred to as a “Designating Party.”

          4.   In responding to a request for discovery or a subpoena, or offering a witness for

deposition, the Producing Party may designate as “Highly Confidential” any documents,

information, or deposition testimony that it believes in good faith contain trade secrets or that

would otherwise create a substantial risk of serious financial or other injury that cannot be avoided

by less restrictive means. Such information is referred to as “Highly Confidential Material.” A

Producing Party that designates material as “Highly Confidential” is referred to as a “Designating

Party.”

          5.   Any party or TigerRisk shall have the right to designate as “Confidential” or

“Highly Confidential” documents or information provided by another party or non-party if the

documents or information originated with or were created by the Designating Party, or contain

Confidential or Highly Confidential Material, as defined herein, concerning the Designating Party.

          6.   The parties shall, in good faith, use Confidential Material and Highly Confidential

Material solely for the purposes of preparing for and conducting the litigation, but for no other

purpose.



                                                -2-
26729785v.1
          Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 3 of 10




        7.     The designation of material as Confidential Material or Highly Confidential

Material for purposes of this Order shall be made in the following manner:

               a.      in the case of documents, exhibits, briefs, memoranda, or other materials

(apart from depositions or other pretrial testimony): by stamping “Confidential” or “Highly

Confidential” on each page of any material containing any Confidential Material or Highly

Confidential Material; and

               b.      in the case of depositions or other pretrial testimony: (i) by a statement on

the record during the deposition that a question calls for Confidential or Highly Confidential

information, in which case the reporter will mark the relevant testimony as “Confidential [or

Highly Confidential] Information Governed by Protective Order”; (ii) by stamping “Confidential”

or “Highly Confidential” on any page of the deposition transcript to be so designated and marking

the cover of the transcript with “THIS DEPOSITION TRANSCRIPT CONTAINS

CONFIDENTIAL [or HIGHLY CONFIDENTIAL] MATERIAL” and providing a marked copy

of the transcript to the other party within 5 business days after the transcript becomes available; or

(iii) in any manner agreed to in advance by both parties and, if applicable, TigerRisk.

               c.      If there is disagreement as to the appropriateness of the requested

designation, the parties and, if applicable, TigerRisk are required to follow the protocol set forth

below in paragraph 8, with the “Producing Party” being the party requesting the designation of

testimony as Confidential or Highly Confidential and the objecting party being the equivalent of

the “Receiving Party.”

        8.     If the Receiving Party has an objection to a Confidential or Highly Confidential

designation, the Receiving Party shall notify the Producing Party of its objection within 3 business

days. The notification must be in writing and must detail the basis for such objection. After



                                                 -3-
26729785v.1
          Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 4 of 10




receiving the notification, if the Producing Party continues to believe that the information and/or

documents should be designated Confidential or Highly Confidential, the Producing Party shall

notify the Receiving Party within 3 business days of their continued disagreement and the

Receiving Party shall then have 3 business days after sending this final notification (or a longer

period of time if the parties agree or via Court Order) to seek an Order from the Court stating that

the material is not entitled to Confidentiality or High Confidentiality. The information and/or

documents shall be treated as Confidential Material or Highly Confidential Material pending a

decision by the Court.

        9.     Once Confidential Material is produced, it may be disclosed, summarized, or

otherwise communicated in whole or in part by the parties receiving said information only to the

following persons, who may make use of such information only in connection with the litigation:

               a.        Outside counsel who represent parties or TigerRisk in the litigation and in-

house counsel for the parties and TigerRisk, only as necessary in connection with this litigation,

and employees of counsel assisting in the conduct thereof for use in accordance with this Order,

only as necessary in connection with the litigation;

               b.        Officers, directors, partners, or employees of any party or TigerRisk or their

affiliates hereto who are performing duties in connection with this litigation, but only as necessary

in connection with the litigation;

               c.        Experts or consultants assisting the parties, but only as necessary in

connection with the litigation;

               d.        Potential or anticipated witnesses or deponents and their counsel, but only

as necessary in connection with the litigation;

               e.        The Court and its support personnel; and



                                                  -4-
26729785v.1
          Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 5 of 10




               f.      Court reporters employed in connection with the litigation.

        10.    Once Highly Confidential Material is produced, it may be disclosed, summarized,

or otherwise communicated in whole or in part by the parties receiving said information only to

the following persons, who may make use of such information only in connection with the

litigation:

               a.      Outside counsel who represent parties or TigerRisk in the litigation and in-

house counsel for the parties and TigerRisk, only as necessary in connection with this litigation,

and employees of counsel assisting in the conduct thereof for use in accordance with this Order,

only as necessary in connection with the litigation;

               b.      any person who authored, received, saw or was otherwise familiar with a

document or thing marked “Highly Confidential,” including any person otherwise familiar with

the Highly Confidential Information contained therein, but only to the extent of that person’s prior

familiarity with the Highly Confidential Information;

               c.      Experts or consultants assisting the parties, but only as necessary in

connection with the litigation;

               d.      Potential or anticipated witnesses or deponents and their counsel, but only

as necessary in connection with the litigation;

               e.      The Court and its support personnel; and

               f.      Court reporters employed in connection with the litigation.

        11.    Before the Receiving Party or its counsel may show or disclose Confidential

Material or Highly Confidential Material to any witness, expert, or consultant, that witness, expert,

or consultant shall be provided a copy of this Order. Such persons shall be required to confirm

their understanding and agreement to abide by the terms of this Order by signing a copy of Exhibit



                                                  -5-
26729785v.1
          Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 6 of 10




A hereto, which copy shall be maintained by the party retaining the expert or consultant or who is

examining or interviewing the witness. If a witness refuses to execute a copy of Exhibit A attached

hereto, then the Receiving Party shall seek and obtain either a written agreement from all parties

and, if applicable, TigerRisk in advance or appropriate relief from the Court prior to showing or

disclosing the Confidential Material or Highly Confidential Material to such witness. Any

disclosure of Confidential Material or Highly Confidential Material to witnesses, experts, and/or

consultants must be necessary, in the opinion of the Receiving Party, for the conduct of the

litigation. Such opinion shall not impact the right of the Producing Party to seek relief from the

Court if the Producing Party believes that the disclosure was not necessary to the conduct of the

litigation. If the Receiving Party intends to use Confidential Material or Highly Confidential

Material in connection with any papers to be filed with the Court, the Receiving Party shall seek

to file such Confidential Material or Highly Confidential Material under seal. To the extent

possible and/or practicable, and in accordance with applicable court rules, Confidential Material

(or Highly Confidential Material) and non-Confidential Material shall be filed separately, and a

party shall seek to file only Confidential Material or Highly Confidential Material under seal. This

Paragraph shall not prevent a second copy of any such pleading or other documents specifically

intended for review by the Court from being delivered to Chambers and/or to the other parties to

the litigation, so long as reasonable safeguards are observed by the parties to maintain the

confidentiality of the pleading or document.

        12.     If any party wishes to use Confidential Material or Highly Confidential Material

during any hearing or trial in the litigation, the parties and, if applicable, TigerRisk will, before the

hearing or trial, confer in good faith to attempt to agree upon a method to protect such Confidential

Material or Highly Confidential Material. If the parties and, if applicable, TigerRisk are unable to



                                                  -6-
26729785v.1
          Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 7 of 10




reach agreement, the party opposing the use of such Confidential Material or Highly Confidential

Material may seek a Court Order protecting such Confidential Material or Highly Confidential

Material during the hearing or trial. The parties agree to abide by the terms of this Order pending

resolution by the Court of any such dispute unless the Court does not resolve such dispute prior to

the commencement of the hearing or trial.

        13.    The use of any Confidential Material or Highly Confidential Material in the

litigation shall not cause such material to lose its “Confidential” or “Highly Confidential” status.

Any person so using such Confidential Material or Highly Confidential Material shall take all

reasonable steps to protect its confidentiality during such use.

        14.    Entering into, agreeing to, producing, or receiving Confidential Material or Highly

Confidential Material under, or otherwise complying with, this Order shall not be construed as a

waiver of the right of any party or any non-party subject to this Order:

               a.      to object to the production of documents that it considers not subject to

discovery;

               b.      to petition the Court for a further protective order relating to any

Confidential Material or Highly Confidential Material;

               c.      to seek a Court determination as to whether any documents or testimony

constitute Confidential Material or Highly Confidential Material under the terms of this Order; or

               d.      to object to the introduction of any Confidential Material or Highly

Confidential Material as evidence at any hearing or trial in this matter.

        15.    The inadvertent failure to designate a document as “Confidential” or “Highly

Confidential” at the time of disclosure shall not be deemed a waiver of the Producing Party’s claim




                                                 -7-
26729785v.1
          Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 8 of 10




of confidentiality. The Producing Party may cure such an inadvertent failure upon written notice

to the other party.

        16.     In the event that the Producing Party inadvertently produces a document or thing

that otherwise is not discoverable for reasons of the attorney-client privilege or work product

doctrine, or both, such inadvertent production shall not constitute any waiver of attorney-client

privilege or work product doctrine and all copies of such inadvertently produced documents and

things shall promptly be returned by the Receiving Party to the Producing Party upon request by

the Producing Party. Upon such demand, the Receiving Party shall return the documents and

things and not retain copies thereof.

        17.     If a Receiving Party is served with a demand, subpoena, or other legal process in

any other action that seeks discovery material which was produced or designated as “Confidential”

or “Highly Confidential” by the Producing Party, the Receiving Party shall give the Producing

Party prompt written notice, by hand, email or facsimile transmission, within 5 business days or

as soon as possible thereafter of receipt of such demand, subpoena, or other legal process and shall

not produce such Confidential Material or Highly Confidential Material until any objections to

such production are resolved, unless to do so would require the Receiving Party to violate an order

from a court of competent jurisdiction.

        18.     Within 30 days after the termination of the litigation, the Receiving Parties shall

either return any Confidential Material or Highly Confidential Material and all copies to the

Producing Party or certify in writing to the Producing Party that such documents have been

destroyed. The parties shall make reasonable efforts so that all experts and consultants they have

retained abide by this provision. Notwithstanding the foregoing, a Receiving Party will not be

required to delete electronic Confidential Material or Highly Confidential Material stored in back-



                                                -8-
26729785v.1
          Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 9 of 10




up/archival storage in accordance with its policies, provided that any such retained Confidential

Material or Highly Confidential Material will continue to be subject to the terms of this Order until

it is destroyed by the Receiving Party. In the event that a Receiving Party has or acquires actual

knowledge of any breach of the confidentiality of, or the misappropriation of, any Confidential

Material or Highly Confidential Material received under this Order, such party shall promptly give

notice thereof to the Producing Party.

        19.    The parties agree to be bound by the terms of this Order pending its entry by the

Court, or pending the entry of an alternative thereto which is satisfactory to all parties and

TigerRisk, and any violation of the Order’s terms shall be subject to the same sanctions and

penalties as if the Order had been entered by the Court.

        20.    The parties to this Order may agree in writing to alter or waive the provisions or

protections provided for herein with respect to particular discovery material.
                               This stipulation binds the parties to treat as confidential the documents so classified. This Court, however,
                               has not reviewed the documents referenced herein; therefore, by so ordering this stipulation, the Court
                               makes no finding as to whether the documents are confidential. That finding will be made, if ever, upon a
                               document-by-document review pursuant to the procedures set forth in the Court’s Individual Rules and
                               Practices and subject to the presumption in favor of public access to “judicial documents.” See generally
Dated: March 9, 2021           Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court does not
       New York, New York      “so order” any provision to the extent that it purports to authorize the parties to file documents under seal
                               without a prior court order. See New York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605 (JMF), 2019
                               WL 3294170 (S.D.N.Y. July 19, 2019).
 WHITE AND WILLIAMS LLP                                  DORSEY & WHITNEY LLP

 By: __/s/ Scott H. Casher, Esquire___                   By: __/s/ Mark S. Sullivan, Esquire__
 Scott H. Casher, Esq.                                   Mark S. Sullivan, Esq.
 George C. Morrison, Esq.                                Joshua Colangelo-Bryan, Esq.
 Times Square Tower                                      51 West 52nd Street
 7 Times Square, Suite 2900                              New York, NY 10019
 New York, NY 10036                                      Attorneys for Defendant
 Attorneys for Plaintiffs                                and TigerRisk Partners LLC


IT IS SO ORDERED.
       March 10, 2021
Dated: ___________________                                  _______________________________
       New York, New York                                   Hon. Jesse M. Furman, USDJ


                                                     -9-
26729785v.1
         Case 1:21-cv-00487-JMF Document 55 Filed 03/10/21 Page 10 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
WILLIS TOWERS WATSON PUBLIC         :
LIMITED COMPANY AND WILLIS RE :
INC.,                                :              Case No. 21-cv-00487 (JMF)
                  Plaintiffs,        :
                                     :
      v.                             :
                                     :             EXHIBIT A -
PAUL HERRIOTT,                       :             ACKNOWLEDGEMENT OF
                                     :             CONFIDENTIALITY
                  Defendant.         :
____________________________________:


         I, the undersigned, hereby acknowledge that I have read the Joint Confidentiality

Agreement and Order (the “Order”). I understand and agree to be bound by the terms and

conditions of that Order. I further consent to the jurisdiction of this Court, but only for purposes

of enforcement of the Order, which shall not be deemed a consent to the jurisdiction of this Court

for any other purpose. I understand and agree that disclosure or use of Confidential Material or

Highly Confidential Material other than in accordance with the terms and conditions of the Order

may result in imposition of sanctions, including, but not limited to, punishment for contempt of

Court.

______________________________                ____________________________________
Date                                          Signature



Provide information below, where Receiving Party is a business entity:


Signed on behalf of:                          In capacity as:


______________________________                _____________________________________
Name of Receiving Party                       Title of Signatory

                                               -10-
26729785v.1
